Case: 1:17-cv-01097 Document #: 87-1 Filed: 05/22/19 Page 1 of 8 PageID #:1092




     EXHIBIT A
  Case: 1:17-cv-01097 Document #: 87-1 Filed: 05/22/19 Page 2 of 8 PageID #:1092




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

TRAVIS DORVIT and MICHAEL MARTIN,     )
Derivatively on Behalf of Nominal Defendant
                                      )
POWER SOLUTIONS INTERNATIONAL,        )
INC.,                                 )       Case No. 1:17-cv-01097
                                      )
                  Plaintiffs,         )       Honorable Thomas M. Durkin
                                      )
      v.                              )
                                      )
GARY S. WINEMASTER, KENNETH           )
WINEMASTER, DANIEL P. GOREY, JAY      )
HANSEN, ELLEN R. HOFFING, KENNETH )
LANDINI, MICHAEL P. LEWIS, MARY       )
VOGT, SHAOJUN SUN, JIANG KUI, JASON )
LIN, LESLIE A. COOLIDGE, and FRANK P. )
SIMPKINS,                             )
                                      )
                  Defendants,         )
                                      )
      and                             )
                                      )
POWER SOLUTIONS INTERNATIONAL,        )
INC.,                                 )
                                      )
                  Nominal Defendant.  )
                                      )



                   [PROPOSED] ORDER DIRECTING NOTICE OF
                  PROPOSED SETTLEMENT TO STOCKHOLDERS
  Case: 1:17-cv-01097 Document #: 87-1 Filed: 05/22/19 Page 3 of 8 PageID #:1092




       WHEREAS, the above-captioned stockholder derivative action is pending before the

Court (the "Action");

       WHEREAS, plaintiffs Travis Dorvit and Michael Martin, and stockholder Bruce Fisher

("Plaintiffs") having moved, pursuant to Rule 23.1 of the Federal Rules of Civil Procedure, for

an order: (i) preliminarily approving the proposed settlement of the Consolidated Action in

accordance with the Stipulation of Settlement, dated May 10, 2019 (the "Stipulation" or

"Settlement"), which, together with the Exhibits annexed thereto, set forth the terms and

conditions for a proposed Settlement and dismissal of the Consolidated Action with prejudice;

and (ii) approving the dissemination of the Notice of Pendency and Proposed Settlement of

Stockholder Action (the "Notice") and Summary Notice of Pendency and Proposed Settlement of

Stockholder Action (the "Summary Notice");

       WHEREAS, all capitalized terms contained herein shall have the same meaning as set

forth in the Stipulation (in addition to those capitalized terms defined herein); and

       WHEREAS, this Court, having considered the Stipulation and the Exhibits annexed

thereto and having heard the arguments of the Parties at the preliminary approval hearing;

       NOW, THEREFORE, IT IS HEREBY ORDERED:

       1.      This Court hereby preliminarily approves, subject to further consideration at the

Settlement Hearing described below, the Stipulation and the Settlement set forth therein,

including the terms and conditions for settlement and dismissal with prejudice of the Action.

       2.      A hearing (the "Settlement Hearing") shall be held before this Court on

_____________, 2019, at ___: _.m., in Courtroom 1441 at the Everett McKinley Dirksen United

States Courthouse, 219 South Dearborn Street Chicago, IL 60604, to determine whether the

Settlement of the Action on the terms and conditions provided for in the Stipulation is fair,




                                                -1-
   Case: 1:17-cv-01097 Document #: 87-1 Filed: 05/22/19 Page 4 of 8 PageID #:1092




reasonable and adequate to Power Solutions International, Inc. ("PSI") and its stockholders and

should be approved by the Court; whether the [Proposed] Final Order and Judgment should be

entered herein; and whether to award attorneys' fees and expenses to Plaintiffs' Counsel,

including any Incentive Amount.

        3.      The Court approves, as to form and content, the Notice annexed as Exhibit B

hereto and the Summary Notice annexed as Exhibit C hereto and finds that the publication of the

Notice, Summary Notice, and Stipulation, substantially in the manner and form set forth in this

Order, meets the requirements of Rule 23.1 of the Federal Rules of Civil Procedure and due

process, is the best notice practicable under the circumstances, and shall constitute due and

sufficient notice to all Persons entitled thereto.

        4.      Not later than ten (10) business days following entry of this Order, PSI shall

publish the Summary Notice once in Investor's Business Daily, and shall post the Stipulation and

Notice on PSI's website, such that visitors to the "Investors" section of the website will readily

find a hyperlink to this Stipulation and the Notice. In addition, in all periodic filings with the

SEC after issuance of this Order Directing Notice of Proposed Settlement to Stockholders

("Preliminary Approval Order"), PSI shall include a statement that the Action has settled and

received preliminary approval, and shall direct stockholders to PSI's Investor Relations webpage

for additional information. Within the above described period, Plaintiffs' Counsel shall further

publish the Stipulation of Settlement and Notice on its website in a manner readily accessible to

the public.

        5.      All costs incurred in the filing, publishing and posting of the Notice and Summary

Notice shall be paid by PSI or its insurers and PSI shall undertake all administrative

responsibility for such filing, publication and posting.




                                                     -2-
  Case: 1:17-cv-01097 Document #: 87-1 Filed: 05/22/19 Page 5 of 8 PageID #:1092




       6.      No later than ten (10) calendar days prior to the Settlement Hearing, Defendants

and Plaintiffs shall file with the Court an appropriate affidavit or declaration with respect to

filing and posting the Notice and Summary Notice.

       7.      The Court reserves: (i) the right to approve the Settlement, with such

modifications as may be agreed to by counsel for the Parties consistent with the Settlement,

without further notice to PSI stockholders; and (ii) the right to continue or adjourn the Settlement

Hearing from time to time, by oral announcement at the hearing or at any adjournment thereof,

without further notice to PSI stockholders.

       8.      Not later than twenty-one (21) calendar days prior to the Settlement Hearing, the

Plaintiffs shall file papers with the Court in support of the Settlement and separately negotiated

Fee and Expense Amount, including the Incentive Amount.

       9.      Any PSI stockholder may appear and show cause, at their own expense,

individually or through counsel, if he, she, or it has any reason why the Settlement embodied in

the Stipulation should or should not be entered hereon, or the Fee and Expense Amount

(including any Incentive Amount) should not be awarded. However, no PSI stockholder shall be

heard or entitled to contest the approval of the proposed Settlement, or, if approved, the

Judgment to be entered hereon, unless that PSI stockholder has (1) filed with the Clerk of the

Court or served on counsel as noted below, a written objection setting forth: (i) a written notice

of objection with the person's name, address, and telephone number, along with a representation

as to whether such person intends to appear at the Settlement Hearing; (ii) competent evidence

that such person currently holds shares of PSI common stock; (iii) a statement of objections to

any matters before the Court, the grounds therefor, or the reasons for such person desiring to

appear and be heard, as well as all documents or writings such person desires the Court to




                                               -3-
   Case: 1:17-cv-01097 Document #: 87-1 Filed: 05/22/19 Page 6 of 8 PageID #:1092




consider; and (iv) the identities of any witnesses such person plans on calling at the Settlement

Hearing, along with a summary description of their likely testimony; and, (2) if a PSI

stockholder intends to and requests to be heard at the Settlement Hearing, such stockholder must

have, in addition to the requirements of (1) above, filed with the Clerk of the Court or served on

counsel listed below: (a) a written notice of such stockholder's intention to appear at the

Settlement Hearing; (b) a statement that indicates the reason(s) for such objection; (c) the

identities of any witnesses the stockholder intends to call at the Settlement Hearing and a

statement as to the subjects of their testimony; and (d) any and all evidence that would be

presented at the Settlement Hearing.

        10.     At least fourteen (14) calendar days prior to the Settlement Hearing, any such

person must either file the written objection(s) and corresponding materials, and a notice of

intent to appear if any Current PSI Stockholder intends to appear and requests to be heard at the

Settlement Hearing, with the Clerk of the Everett McKinley Dirksen United States Courthouse,

219 South Dearborn Street, Chicago, IL 60604, or serve such materials by that date, to

Plaintiffs' counsel:


                                       Stephen J. Oddo
                                       ROBBINS ARROYO LLP
                                       5040 Shoreham Place
                                       San Diego, CA 92122


        11.     Only PSI stockholders who have filed with the Court or sent to the Plaintiffs’

counsel valid and timely written notices of objection will be entitled to be heard at the hearing,

unless the Court orders otherwise.

        12.     Any PSI stockholder who does not make an objection in the manner provided

herein may be deemed to have waived any such objection and may be forever foreclosed from



                                              -4-
  Case: 1:17-cv-01097 Document #: 87-1 Filed: 05/22/19 Page 7 of 8 PageID #:1092




making any objection to the fairness, reasonableness or adequacy of the Settlement, unless

otherwise ordered by the Court, but shall be otherwise bound by the Judgment to be entered and

the releases to be given.

       13.     Plaintiffs' Counsel and Defendants' counsel are directed to promptly furnish each

other with copies of any and all objections that are served upon them or otherwise come into

their possession and to file them with the Court.

       14.     Not later than seven (7) calendar days prior to the Settlement Hearing the Parties'

responses to objections, if any, shall be served and filed.

       15.     All proceedings in the Action are stayed until further order of the Court, except as

may be necessary to implement the Settlement or comply with the terms of the Stipulation.

       16.     Pending final determination of whether the Settlement should be approved, no PSI

stockholder, either directly, representatively, or in any other capacity, shall commence or

prosecute against any of the Released Persons any action or proceeding in any court or tribunal

asserting any of the Released Claims.

       17.     The Court reserves the right to adjourn the date of the Settlement Hearing or

modify any other dates set forth herein without further notice to PSI securities holders, and

retains exclusive jurisdiction to consider all further applications arising out of or connected with

the Settlement. The Court may approve the Settlement, with such modifications as may be

agreed to by the Parties, if appropriate, without further notice to PSI securities holders.

       18.     Neither the Stipulation, nor the Settlement, nor the Term Sheet, nor any act

performed or document executed pursuant to or in furtherance of the Stipulation or the

Settlement or the Term Sheet: (i) is or may be deemed to be or may be offered, attempted to be

offered or used in any way by the Parties or any other person as a presumption, a concession or




                                                -5-
  Case: 1:17-cv-01097 Document #: 87-1 Filed: 05/22/19 Page 8 of 8 PageID #:1092




an admission of, or evidence of, any fault, wrongdoing, or liability of the Parties or Released

Persons, or of the validity of any Released Claims; nor (ii) shall be admissible, offered or

received as evidence or used by any other person in any other actions or proceedings, whether

civil, criminal, or administrative, except that the Released Persons may file the Stipulation and

the Final Judgment, if any, in any action that may be brought against them to support a defense

or counterclaim based on principles of res judicata, collateral estoppel, full faith and credit,

release, standing, good faith settlement, judgment bar or reduction, or any other theory of claim

preclusion or issue preclusion or similar defense or counterclaim.


DATED:
                                                  BY ORDER OF THE COURT
                                                  UNITED STATES DISTRICT COURT




                                               -6-
